Order entered July 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00261-CV

             IN THE INTEREST OF A.B. AND E.B., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-53861-2020

                                     ORDER

      As ordered to do so, court reporter Jan Dugger has informed the Court that

she has notified appellant of the cost for the reporter’s record. Accordingly, we

ORDER appellant to file, no later than July 30, 2021, written verification he has

paid or made arrangements to pay for the record. We caution appellant that failure

to provide the requested verification may result in the appeal being submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).


                                             /s/    KEN MOLBERG
                                                    JUSTICE